Case 3:20-cv-01747-PAD Document 18-4 Filed 04/07/21 Page1of3

Les han Wrateo to ban CGrtvrcy
EXHIBIT 4

Engagement Letter

Lillian Mateo Santos <Imateo@ferraiuoli.com>
Tue 1/9/2018 11:28 AM

To: goldiefun@msn.com <goldiefun@msn.com>
Cc: Ana Cordero <acordero@ferraiuoli.com>; Fernando Rovira <frovira@ferraiuoli.com>

Q 1 attachments (204 KB)
Alan-Goldman_EngagementLetter_01-09-2018.pdf;

Saludos Mr. Goldman. Attached you will find a copy of our engagement letter. Should you find its terms and
conditions acceptable, please so indicate by signing and returning to us a copy of this engagement letter. We will
commenice out representation under the terms outlined herein after receipt thereof. Please feel free to contact me
at (787) 766-7000 if you were to have any questions or comments in connection with our proposal. We look
forward to working with you.

Best regards,

Lillian

Lillian Mateo Santos

 

Fe ‘ral uO | i ane PO Box 195168 - San Juan, PR 00919-5168

221 Ponce de Leén Avenue, Suite 500 » San Juan, PR 00917
T. 787-766-7000

F. 787.766.7001

D. 787.777.1357

E. |mateo@ferraiuoli.com

 

ICLG Environment & Climate Change Law Contributor: https://goo.gl/eS5nwbh

The information contained in this e-mail message is intended only for the personal and confidential use
of the recipient(s) named above. If you have received this communication by error, please notify us
immediately by e-mail, and delete the original message.

4 Before you print this E-mail, ask if it's really necessary. Our environment concerns us all...
Case 3:20-cv-01747-PAD Document 18-4 Filed 04/07/21 Page 2 of 3

F e r ral U O | i LEC ee DATE oo Avenue, Sth Floor
Looking Forney

T: 787.766.7000  F: 787.766.7001

January 9, 2017

PRIVILEGED AND CONFIDENTIAL

BY ELECTRONIC MAIL goldicfun@msn.com

Mr. Alan Goldman

Re: Engagement for Legal Services
Dear Mr. Goldman:

Thank you for your interest in Ferraiuoli LLC (“we” or our “firm”), We are pleased to confirm that
our firm can serve as counsel to you in connection with legal actions (judicial and or administrative)
against your neighbor Jason Moore for noncompliance with existing restrictive covenants of Dorado
Beach Estates, trespass and illegal cutting of trees located within your property (the “Professional
Services”),

We typically charge for our services on a straight billable-time basis at our standard hourly billing
tates, which vary depending on the complexity and expertise required in each particular case. Our fees
are based on the amount of time spent by attorneys, law clerks and paralegals on your matter. At
present, our hourly rates range from $250.00 to $280.00 for capital members, from $210.00 to $260.00
for members, from $205.00 to $250 for special counsels, from $150.00 to $200.00 for associates, and
from $95.00 to $115.00 for paralegals and law clerks, Also, and as applicable, we will also charge and
collect the applicable sales and use or value added tax, as required by law. We evaluate and may, from
time to time, revise our fees every year, with new revisions becoming effective on January lst of each
year. I will be the attomey principally responsible for providing the Professional Services and my
current hourly rate is $240. It is our practice and policy to request that new clients, and those for whom
we are undertaking new matters, provide an advance on fees and disbursements. For this matter we
request a one-time retainer of five thousand dollars ($5,000.00) that will be used to cover all work
performed on your behalf until exhausted. Monthly invoices will be issued and payable by you as
previously indicated.

We will submit statements on a monthly basis, and expect payment of monthly statements in full within
thirty (30) days. Our statements will contain a chronological description of the services rendered and
the time spent in connection therewith. We record and bill time in one-quarter hour (15 minute)
increments. Hourly billing generally includes but is not limited to, time spent for telephone
conferences, electronic communications, drafting and reviewing letters, contracts and other documents,
negotiating, conducting tax research, participating in client meetings and conferences, responding to
clients’ request to provide information to auditors in connection with reviews or audits of financial
statements, travel to and from, and the like. As needed, we may engage from time to time in internal

 

www.ferraiuoti.com
Case 3:20-cv-01747-PAD Document 18-4 Filed 04/07/21 Page 3of3

Mr. Alan Goldman
January 9, 2018
Page 2 of 2

conferences among our timekeepers and two or more of us may attend a meeting on your behalf;
provided that we will only use more than one resource if we understand that doing so will facilitate
communication and ultimately assist us in furnishing better legal advice.

In addition to our fees for Professional Services, we shall be reimbursed for all out-of-pocket expenses
incurred by us in your representation including filing fees, photocopying and fax charges, messenger
and delivery expenses, travel (including mileage, parking, airfare, lodging, meals, ground
transportation, telephone charges, computerized research, and filing fees) and the like, none of which
will be incurred unless necessary. Generally, we request that any expense in excess of $500.00 will be
paid in advance by you.

During the engagement, we will maintain all documents relevant to our representation. At the
conclusion of this engagement, we may opt to securely destroy (shred) your original documents, unless
you request that they be returned to you. A digital copy of your documents will, however, be preserved.
Unless previously terminated, our representation under this Engagement Letter will terminate upon our
sending you our final statement for the Professional Services. Upon the completion of our work on
the last active matter we have for you, you will be considered a former client.

If the foregoing terms are acceptable, please so indicate by signing and returning to us a copy of this
engagement letter. We will commence our representation under the terms outlined herein after receipt
thereof. Please feel free to contact me at (787) 766-7000 if you were to have any questions or
comments in connection with our proposal.

It will be a great pleasure to assist you with this important matter.

Sincerely,

Lillian Mateo-Santos

ACKNOWLEDGED AND ACCEPTED:

We have read and understand the terms and conditions set forth in this letter and agree to them.

ALAN GOLDMAN

Date:

 
